DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2-4, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chhabra (US 5040046) in view of Liu (US 20100220254) in view of Kawase (Japanese Journal of Applied Physics 48 (2009)101401) in view of Pirzada (US 20080139003).
Chhabra is directed towards a method for depositing a silicon containing (e.g. SiO2) films (abstract) of high quality at low temperatures on the surface of electronic devices, such as (claim 3), along with an oxygen source (col 3, lines 40-46), such as O2 (claim 4, col 4, lines 48-50).  This is then used to deposit the silicon containing film on the surface of the device (col 3, lines 46-57).  Chhabra teaches that is process is performed at low temperatures (col 1, lines 8-19) and exemplifies 350oC as one of those temperatures (col 6, lines 38-41).  Chhabra teaches depositing SiO2 which has a O/Si ratio of 2 (abstract).  Chhabra teaches depositing SiO2 films, and does not teach the inclusion of Hydrogen in those films (abstract).  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to not include hydrogen in the film, and thus have less than 5at% hydrogen in the film since it was not taught to be present in the film
Chhabra does not specifically teach that the transistor electronic device is a “thin film” device or that it contains a metal oxide layer.
However, Liu is also directed towards making electronic devices, such as transistors, but it further teaches thin film transistors are used for display devices (abstract) and teaches that oxide films of silicon are needed in such thin film transistor devices in order to operate as insulating layers [0033].  As shown in figure 2, it specifically teaches it is desirable to deposit a 100-200nm (1000-2000A) thick oxide layer by PECVD as a second insulating layer 5 [0033] which is deposited on top of a gate electrode 2 as well as pixel electrode 4 [0028].  The pixel electrode is made of a transparent conductive thin film [0056], which can be a transparent conductive metal oxide such as indium tin oxide [0032].  It also teaches a 200-500nm thick insulating layer 3 on the gate electrode [0028], where it functions as the gate insulating layer [0004].

Chhabra teaches that its layers are of particularly high quality and of high density (col 2, lines 52-55), so a practitioner is instructed to increase the density of the film, but it does not specifically exemplify what the density of the high density silicon dioxide film is.  Liu teaches that the second insulating layer is desired to be of particularly high quality [0033].
Kawase is also directed towards forming silicon dioxide films by chemical vapor deposition processes, such as those used in thin film transistor display devices, where it teaches that high quality insulating silicon dioxide layers are needed.  However, it teaches that thermal CVD produces films that are not dense enough and thus not of sufficient quality as desired in these applications (introduction ¶1).  However, it further teaches that a high density film includes those ~2.24g/cm3 (abstract).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the process of Chhabra for producing higher density silicon dioxide films, which are taught to be higher quality and thus better as the insulating layers in thin film transistor devices, to deposit films having densities of 2.24g/cm3, since that was what was exemplified to be an attainable high density for silicon dioxide films and would be expected to be of higher quality and performance than lower density films for use as an insulating layer.
Furthermore, since the density of the film was taught to be a result effective variable for the insulating quality of the film, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “about 2.25g/cm3 or greater” .
Chhabra teaches the process for depositing these same films by the same method (PECVD) and using the same precursors (diethylsilane) as applicant and that its process is performed at relatively low temperatures (col 1, lines 8-19) and even exemplifies 350oC as the temperature (col 6, lines 38-41), which is within applicant's previously claimed 25-400oC, but is now above applicant’s claimed narrower range of 25-150oC.  However, given the motivation of Chhabra to operate its process at low temperature, finding the range of low temperatures that are acceptable for a particular purpose is routine optimization of the process.
Looking towards Pirzada, which is also directed towards PECVD for forming silicon oxide films on semiconductor devices (abstract), and it teaches that due to the layers of the electronic device being degraded by high temperatures performing the deposition at lower temperatures is desirably and/or required to maintain the performance of the device and that by increasing the degree of ionization of the plasma, lower temperatures can be used to deposit the films while maintaining their desired properties [0003].  It specifically teaches using deposition temperatures below 150oC are desired for these silicon films, which its PECVD apparatus can use to deposit these films [0010-0011].  Pirzada further teaches depositing the silicon oxide films at temperatures such as 100oC are desirable and that their system can do so with different reactants than the one in the examples [0055-0056].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a PECVD system like Pirzada to deposit the high quality silicon oxide films of Chhabra at temperatures less than 150oC, such as at 100oC, in order to avoid potential damage to the semiconductor device and thus maintain the performance of the device and doing so would produce no more than predictable results (claim 1).
(claim 1).
Claim 2:  Liu teaches that the device includes a gate electrode [0028].
Claim 7:  Chhabra teaches that the PECVD is performed with dual (two) RF frequency sources (col 5, lines 13-20).
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chhabra (US 5040046) in view of Liu (US 20100220254) in view of Kawase (Japanese Journal of Applied Physics 48 (2009)101401) in view of Pirzada (US 20080139003), further in view of Sato (US 20070190768).
Chhabra teaches using diethylsilane as an improved silicon precursor compared to using TEOS as the silicon precursor in its CVD process (col 2, line 43 through col 3, line 10).  However, it does not teach using triethylsilane as the silicon precursor.  
Sato is also directed towards directed towards depositing silicon oxide films by CVD.  It likewise teaches that TEOS is an effective precursor which has several downsides as a precursor for these silicon oxide films [0007] used for gate insulating films [0007].  In order to avoid these issues, it teaches using alkylsilane precursors instead [0011].  It specifically teaches, like Chhabra, using diethylsilane, but further teaches using triethylsilane as a known alternative alkylsilane precursor [0033].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to replace the diethylsilane with triethylsilane, since it was a known alternative CVD silicon precursor which would produce the same advantages over using TEOS and would produce no more than predictable results (claim 13)
Claims 17-19, 22, 24, 26, and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chhabra (US 5040046) in view of Liu (US 20100220254) in view of Kawase (Japanese Journal of Applied Physics 48 (2009)101401) in view of Pirzada (US 20080139003) further in view of Joshi (US 20040094808).
Claim 17: See the previous discussion for claim 1.  As discussed above, Chhambra in view of Liu in view of Kawase teaches forming high quality insulating silicon dioxide layers for use as a gate insulator in a thin film transistor device.  It does not specifically teach what the leakage current and breakdown voltage should be for such a layer.
Joshi is also directed towards forming such silicon dioxide gate insulator layers for thin film transistors [0004] and at low temperatures by PECVD [0005].  However, it teaches that the leakage current and breakdown field strength are important properties for such a layer and that the leakage current should be less than 10-7A/cm2 at 8MV/cm [0039], which is within applicant's claimed range, since it uses a higher field to produce the same range of leakage current. It teaches that the dielectric breakdown voltage should be greater than 10MV/cm [0039], which is also within applicant's claimed range.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to produce the dielectric layer with leakage currents and breakdown voltages as taught by Joshi, since they were taught to be useful designed ranges for such silicon dioxide layers used in such devices, even those produced by PECVD methods at low temperatures (claim 17 and 27).  
Claim 18 and 19:  Chhabra teaches introducing diethylsilane (claim 18), which is an alkylsilane precursor that reads upon applicant's claimed precursor formula, along with an oxygen source, such as O2 (claim 19, col 3, lines 40-46).  
Claim 22:  Chhabra teaches that the PECVD is performed with dual (two) RF frequency sources (col 5, lines 13-20).
Claim 24:  as discussed above, Liu teaches that the silicon dioxide layer is deposited over the gate electrode and thus it functions as a gate insulating layer.
Claim 26: Chhabra teaches depositing SiO2 which has a O/Si ratio of 2 (abstract).
Response to Arguments
Applicant’s arguments have been considered but are not convincing in view of the amended rejection.
In response to the claim amendments, the 112 rejection have been withdrawn.
Regarding the argument that there is no motivation to perform applicant’s claimed process (with an emphasis on the deposition temperature) the Pirzada reference was previously supplied to demonstrate that at the time of invention, a person of ordinary skill in the art would have not only been motivated to deposit these films specifically at applicant’s claimed temperature ranges but that they knew how to do so effectively, since more plasma energy can be used in place of thermal energy to provide sufficient energy for the deposition at lower temperatures.
Regarding the argument that Levy teaches that temperature affects the density of the deposited films while applicant found that thickness affects the density of the deposited films, these statements are not contrary to each other.  Rather, they are independent. Levy does not teach how thickness of the film affects its density, so it does not inform a reader of what would be expected to happen as the thickness changes.  It does not provide a comparison that would suggest that applicant’s result is unexpected.
Regarding the argument that increased density and the claimed film thickness cooperate to create an unexpected effect, there is no evidence of such a synergistic effect.  Applicant states that they vary these parameters only in the same way, so what is causing the noted improved stability cannot be determined.  It could simply be that denser films (which the prior art considers “high quality”) are more stable than less dense (what the prior art would then consider lower quality) films.  Even if it was the case that thinner denser films had additional good traits 
Even if applicant is correct in their arguments, increased stability would just be another desirable trait of “high quality” films that the prior art strongly motivates.  If applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art to use high density films for its devices cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Looking at Table 7a and 7b, the density of the films appears to be a strong factor, with the densest films being more stable than the least dense films, but all else being equal (100oC samples of table 7a), a thicker film will be more stable than a thinner one.  Temperatures in the experiments do not appear to have any consistent effect on the density or stability of the film, but instead films within and outside of the claimed densities were formed at each of the temperatures and along with them, the variations in stability are shown.
Regarding the arguments that the temperatures that are specifically exemplified in Chhabra, Kawase, and Liu are not sufficiently close to applicants currently claimed temperature range (though they do fall within applicant’s previously claimed temperature range) to clearly show that applicant’s currently claimed temperatures would have been motivated, while the examiner disagrees with applicant’s arguments, the Pirzada reference was additionally supplied to demonstrate that the state of the art did teach the desirability (providing motivation) and achievability of PECVD of oxide films at applicant’s now claimed temperatures for devices.
Applicant argues that [10] of applicant’s specification shows that PECVD of silane produces “low-quality silicon oxide films – especially as they became thinner”. the “He et al.” reference that is mentioned there as applicant’s source is not part of the record of the application, and what it appears to say is that higher quality films are produced by providing 
Additionally, the design of the electronic devices that the films are used in are what determine how thick the films will be made.  As shown in the applied prior art, the use of films between 2 and 200 nanometers thick are well known to the art, so the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art to use films of these thicknesses cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The combination does not rely upon an “obvious to try” rationale for applicant’s claimed temperatures, but rather the motivation in the prior art to deposit at low temperatures with routine optimization to find how low the temperatures can be and additionally with the teaching that applicant’s claimed temperatures were specifically known to be low temperatures that were desirable and achievable via PECVD for making such devices. 
Conclusion
No current claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712